ICJ_113_UseOfForce_SCG_GBR_1999-06-02_ORD_01_NA_03_EN.txt. 845

DECLARATION OF JUDGE KOROMA

These are perhaps the most serious cases to come before the Court for
injunctive relief. Under Article 41 of the Statute of the Court, a request
for provisional measures should have as its purpose the preservation of
the respective rights of either party to a dispute pending the Court’s deci-
sion. Jurisprudentially, the granting of such relief is designed to prevent
violence, the use of force, to safeguard the peace, as well as serving as an
important part of the dispute settlement process under the Charter.
Where the risk of irreparable harm is said to exist or further action might
aggravate or extend a dispute, the granting of the relief becomes all the
more necessary. It is thus one of the most important functions of the
Court.

However, the indication of such relief by the Court can take place only
in accordance with the Statute. In this regard prima facie jurisdiction has
come to be regarded by the Court as the criteria for granting such relief,
and where, in the Court’s view, this is found not to exist, or other cir-
cumstances predominate, the Court according to its jurisprudence will
not indicate the requested relief.

On the other hand, the conclusion reached by the Court that the dis-
pute between Yugoslavia and some of the respondent States arose before
25 April 1999 and accordingly does not come within the scope of the
compulsory jurisdiction of the Court as accepted by Yugoslavia under
the terms of its declaration, does not appear to me to be correct, let alone
legally tenable. The correct legal position, in my view, is as reflected in
Draft Article 25 on State Responsibility of the Report of the Interna-
tional Law Commission. The Article states as follows:

“The breach of an international obligation, by an act of the State
composed of a series of actions or omissions in respect of separate
cases, occurs at the moment when that action or omission of the
series is accomplished which establishes the existence of the compos-
ite act. Nevertheless, the time of commission of the breach extends
over the entire period from the first of the actions or omissions con-
stituting the composite act not in conformity with the international
obligation and so long as such actions or omissions are repeated.”
(Yearbook of the International Law Commission, 1978, Vol. II,
Part Two, Art. 25, p. 89.)

In other words, and as stated in the commentary on the Article, the time

23
846 LEGALITY OF USE OF FORCE (DECL. KOROMA)

of the Commission of this breach is not limited to the moment at which
the act begins, but extends over the whole period during which the act
takes place and continues contrary to the requirements of the interna-
tional obligation. Therefore, the Court’s finding that Yugoslavia had not
established the existence of a specific dispute, distinct from the preceding
one, which arose after 25 April 1999 does not appear to me tenable in
law.

Nevertheless, the Court, as the principal judicial organ of the United
Nations, whose primary raison d’étre remains the preservation of inter-
national peace and security, is under a positive obligation to contribute
to the maintenance of international peace and security and to provide a
judicial framework for the resolution of a legal dispute, especially one
which not only threatens international peace and security but also involves
enormous human suffering and continuing loss of life as well as the dis-
integration of normal society. Given the prevalence of these circum-
stances in this dispute, the Court has decided, rightly in my view, not to
remain silent. | have therefore joined with other Members of the Court in
calling for the peaceful resolution of this conflict pursuant to Article 33
of the Charter, and in urging the Parties not to aggravate or extend the
dispute and to respect international law, including humanitarian law and
the human rights of all the citizens of Yugoslavia.

(Signed) Abdul G. Koroma.

24
